SECOND AMENDMENT AND WAIVER

           SECOND AMENDMENT AND WAIVER dated as of August 28, 2002 but effective
as of August 19, 2002 (this “Agreement”) to the Credit Agreement, dated of
October 31, 2000 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among RECOTON CORPORATION, a New York corporation
(“Recoton”), INTERACT ACCESSORIES, INC., a Delaware corporation, RECOTON AUDIO
CORPORATION, a Delaware corporation, AAMP OF FLORIDA, INC., a Florida
corporation, RECOTON HOME AUDIO, INC., a California corporation, RECOTON
ACCESSORIES, INC., a Delaware corporation, and RECOTON MOBILE ELECTRONICS, INC.,
a Delaware corporation (collectively with Recoton, the “Borrowers”), the
Guarantors identified therein, and the lenders from time to time a party thereto
(the “Lenders”), and JPMORGAN CHASE BANK (formerly The Chase Manhattan Bank), a
New York banking corporation, as Administrative Agent to the Lenders (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning set forth in the Credit
Agreement.

R E C I T A L S:

           WHEREAS, the Borrowers, the Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement pursuant to which the
Lenders have made loans and other financial accommodations for the benefit of
the Borrowers and Guarantors;

           WHEREAS, the Borrowers have requested that the Lenders agree to amend
and waive certain provisions of the Credit Agreement; and

           WHEREAS, the Lenders have agreed to amend and waive certain
provisions of the Credit Agreement as specifically set forth herein;

           NOW, THEREFORE, it is agreed as follows:

          SECTION 1. LIMITED WAIVERS

           1.1 Existing Defaults. The Borrowers acknowledge and agree that an
Event of Default under the Credit Agreement has occurred as a result of the
occurrence and continuance of "Events of Default" under the terms of the Senior
Loan Agreement as specified in Waiver and Amendment No. 6 dated as of August 28,
2002 to the Senior Loan Agreement (the "Senior Waiver and Amendment No. 6").

           1.2 Limited Waiver and Standstill. Effective as of the Effective Date
(as defined herein), the Lenders hereby (i) waive any Event of Default arising
as a result of the occurrence of the “Existing Defaults” or “Expected Defaults”
specified in the Senior Waiver and Amendment No. 6, (ii) agree that until the
Deferred Interest Payment Date, none of them shall exercise any rights or
remedies they may have under the Credit Agreement, applicable law or otherwise
against any of the Borrowers or Guarantors or their respective assets on account
of any Event of Default currently existing under the Credit Agreement and on
account of any Event of Default under the Credit Agreement that may occur at any
time hereafter (the “Deferred Interest Standstill”) and (iii) agree that until
the Deferred Interest Payment Date, none of them shall be entitled to give any
Subordinated Debt Default Notice (as such term in defined in the Subordination
Agreement) under the Subordination Agreement; provided, that this Deferred
Interest Standstill shall cease to be of any force or effect as provided in
Section 6 below.

           1.3 Applicability. The foregoing limited waivers shall not apply to
any other provisions of the Credit Agreement or any other periods.

          SECTION 2. AMENDMENTS TO THE CREDIT AGREEMENT

           2.1 Amendment to Section 1.1 of the Credit Agreement. Section 1.1 of
the Credit Agreement is hereby amended by inserting the following definitions
into such Section in their proper alphabetical order:

   "Deferred Interest Payments": as defined in Section 2.6(c).


   "Deferred Interest Payment Date": February 4, 2003.


   "Financial Advisor": Zolfo Cooper, LLC, or another nationally recognized firm
specializing in the provision of financial advisory services, reasonably
satisfactory to the Lenders.


   "Second Amendment and Waiver": the Second Amendment and Waiver, dated as of
August 28, 2002, among Recoton Corporation, InterAct Accessories, Inc., Recoton
Audio Corporation, AAMP of Florida, Inc., Recoton Home Audio, Inc., Recoton
Accessories, Inc., Recoton Mobile Electronics, Inc., the Guarantors identified
herein, the lenders from time to time a party hereto and JPMorgan Chase Bank, as
administrative agent.


           2.2 Amendment to Section 2.6 of the Credit Agreement.

                      (a) Section 2.6(a) of the Credit Agreement is hereby
amended by deleting the phrase "the ABR plus 5.75%" and substituting therefor
"14%".

                      (b) Section 2.6(b) of the Credit Agreement is hereby
amended by deleting the phrase "ABR plus 7.75%" and substituting therefor "16%".

                      (c) Section 2.6(c) of the Credit Agreement is hereby
amended by adding the following proviso the end of such section: “; provided
that, subject to the terms of the Second Amendment and Waiver, interest on the
Loans that would otherwise be due and payable on any Interest Payment Date after
July 31, 2002, through and including January 31, 2003 (collectively, the
“Deferred Interest Payments”) shall instead be due and payable in full on the
Deferred Interest Payment Date.

           2.3 Amendments of Schedules to the Credit Agreement.

                      (a) Schedule 3.1(A) of the Credit Agreement is hereby
amended in its entirety to read as set forth on Schedule I attached to the
Senior Waiver and Amendment No. 6.

                      (b) Schedule 3.5 to the Credit Agreement is hereby amended
in its entirety to read as set forth on Schedule II attached to the Senior
Waiver and Amendment No. 6.

                      (c) Schedule 6.4(e) to the Credit Agreement is hereby
amended in its entirety to read as set forth on Schedule III attached to the
Senior Waiver and Amendment No. 6.

           SECTION 3. CERTAIN COVENANTS AND AGREEMENTS

           3.1 Amendment Fee. Upon the Effective Date, the Lenders shall have
earned a fee payable by Recoton in the amount of $500,000 (the “Amendment Fee”),
which Amendment Fee shall be due and payable on the Deferred Interest Payment
Date; provided, that such Amendment Fee will be deemed paid and satisfied in
full if (x) on such date, no Default or Event of Default shall have occurred and
be continuing, and (y) the Borrowers shall have paid the Lenders (or the
Administrative Agent on behalf of the Lenders) (i) an amount equal to $300,000
on account of the Amendment Fee and (ii) the Deferred Interest Payments, plus
interest at 14% per annum on such Deferred Interest Payments from the date each
such Deferred Interest Payment would have otherwise been due but for the
provisions of this Agreement to the Deferred Interest Payment Date.

           3.2 Amendment to Warrant Agreements.

                      (a) The exercise price of all the warrants issued to the
Lenders under or in connection with the Credit Agreement or prior credit
agreements to which a Lender and Recoton were party (the “Lender Warrants”) will
be adjusted to $0.01 per share of fully-paid, non-assessable common stock of
Recoton (the “Common Stock”), and the expiration date for the Lender Warrants
will be extended for two years beyond their expiration dates as in effect on the
Effective Date, all pursuant to documentation in form and substance satisfactory
to the Lenders, it being understood that any shares issuable upon the exercise
of the Lender Warrants shall be issued from the treasury of Recoton and Recoton
agrees to maintain an adequate number of treasury shares to effect such
issuance.

                      (b) The Lenders hereby waive any entitlement that they may
have to any adjustment in the number of shares issuable and/or the purchase
price to be paid under any existing warrants issued to them which may otherwise
arise based on the repricings as of the date of this Agreement of warrants
previously issued to (i) the holders of the securities issued under the
Securities Purchase Agreement dated as of February 4, 1999 between Recoton
Corporation and the purchasers thereof and (ii) the Lenders under the Credit
Agreement and prior credit agreements between Recoton and the Lenders
thereunder.

           3.3 Financial Advisor. Recoton shall have retained as of the
Effective Date, and shall at all times thereafter, maintain the employment of a
Financial Advisor (x) whose duties will include, among other matters, oversight
responsibility for the disposition of assets outside the ordinary course of
business, communication with the Lenders on no less than a bi-weekly basis (or
such less frequent basis as the Required Lenders otherwise agree) on all matters
concerning Recoton’s business, operations and financial performance as may be
requested by the Lenders and the preparation of a Business Plan (as defined
below), and (y) who shall report directly to Recoton’s board of directors or any
committee comprised primarily of independent directors designated by the board
of directors for such purpose.

           3.4 Reporting; Business Plan. Recoton, in cooperation with the
Financial Advisor, shall deliver to the Lenders all reports, business plans and
other similar documents delivered to the Senior Lenders, including any Rolling
Cash Flow Budgets or other reports delivered pursuant to Section 3 of the Senior
Waiver and Amendment No. 6, provided that notwithstanding the terms of the
Senior Loan Documents, the Borrowers shall deliver no later than September 9,
2002 to the Administrative Agent, a copy of a business plan, in form, detail and
substance acceptable to the Administrative Agent (the “Business Plan”), for the
Borrowers and their Subsidiaries for the calendar years 2002 and 2003, which
Business Plan shall, among other things, set forth a strategy for the repayment
of the Obligations.

           SECTION 4. REPRESENTATIONS AND WARRANTIES

           Each Loan Party hereby represents and warrants to the Administrative
Agent and each Lender that after giving effect to this Agreement:

                      (a) No Default or Event of Default has occurred and is
continuing on and as of the date hereof;

                      (b) The representations and warranties of the Borrowers
and the other Loan Parties contained in the Credit Agreement and the other Loan
Documents are true and correct on and as of the date hereof as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to a different date; and

                      (c) The execution and delivery by the Loan Parties of this
Agreement and the performance by the Loan Parties of all of their respective
agreements and obligations under this Agreement and the Credit Agreement as
waived and amended hereby, respectively, are within the power and authority of
the Loan Parties and have been duly authorized by all necessary action on the
part of the Loan Parties, and that the execution and delivery by the Loan
Parties, of this Agreement and the performance by each of the transactions
contemplated hereby will not contravene any term or condition set forth in any
material agreement or instrument to which each is a party or by which each is
bound.

           SECTION 5. EFFECTIVENESS AND CONDITIONS PRECEDENT

           This Agreement shall become effective as of August 19, 2002 (the
“Effective Date”), upon the satisfaction of all of the following conditions
precedent:

                      (a) Receipt by the Administrative Agent of counterparts of
this Agreement, duly executed by the Loan Parties, the Administrative Agent and
the Lenders;

                      (b) The Borrowers shall have paid all of the Lenders'
out-of-pocket expenses (including, without limitation, the reasonable fees and
disbursements of legal counsel) in connection with this Amendment for which
invoices have been presented;

                      (c) Receipt by the Administrative Agent of a favorable
opinion of counsel to the Borrowers, in form and substance satisfactory to the
Administrative Agent, as to due authorization, execution, and delivery of this
Agreement, the enforceability thereof and such other matters as may be
reasonably requested by the Administrative Agent; and

                      (d) The Borrowers and/or Recoton, as applicable, and all
the holders of the Subordinated Debt shall have entered into agreements
reasonably satisfactory to the Administrative Agent providing for the deferral
of any and all cash payments with respect to the Subordinated Debt until after
January 31, 2003.

           SECTION 6. DEFAULT, RIGHTS AND REMEDIES

           The waivers and amendments and standstill agreement contained in
Sections 1 and 2 above shall immediately expire and be of no further force or
effect if at any time prior to the Deferred Interest Payment Date the
Obligations (as such term is defined in the Senior Loan Agreement) under the
Senior Loan Agreement become due and payable as a result of the acceleration
thereof or the Senior Agent or any Senior Lender initiates the exercise of
remedies under any Senior Loan Document on account of the occurrence of a
default or event of default thereunder. (For purposes of the provision contained
in the immediately preceding sentence, all Obligations under the Senior Loan
Agreement as amended by the Senior Waiver and Amendment No. 6, shall constitute
Senior Debt as such term is defined in the Credit Agreement.) The default in the
performance or compliance by any Loan Party with any term contained in this
Agreement shall constitute an immediate Event of Default pursuant to Section
7.1(c) of the Credit Agreement.

           SECTION 7. RELEASE

           As of the Effective Date, Recoton shall be deemed to have released
each of the Lenders and their respective officers, directors, employees, agents,
attorneys and advisors, from any and all claims, debts, obligations, rights,
suits, damages, actions, causes of action, remedies and liabilities of every
kind and nature arising from or in any way related to the negotiation,
execution, delivery and performance of this Agreement or the transactions
contemplated hereby.

           SECTION 8. STATUS OF LOAN DOCUMENTS

                      (a) This Agreement is limited solely for the purposes and
to the extent expressly set forth herein, and, except as expressly provided
hereby, (i) the terms, provisions and conditions of the Loan Documents and (ii)
the Liens granted under the Loan Documents shall continue in full force and
effect and are hereby ratified and confirmed in all respects.

                      (b) No consent or amendment of any terms or provisions of
the Credit Agreement made hereunder shall relieve the Loan Parties from
complying with any other term or provision of the Credit Agreement or any other
Loan Document.

           SECTION 9. MISCELLANEOUS

           9.1 No Waiver, Cumulative Remedies. No failure or delay or course of
dealing on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or privilege preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder. The rights, powers and remedies herein expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which the Lenders would otherwise have. No notice to or demand on the Loan
Parties in any case shall entitle the Loan Parties to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Lenders to any other or further action in any circumstances
without notice or demand.

           9.2 Headings Descriptive. The headings of the several Sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision.

           9.3 Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

           9.4 Counterparts. This Agreement may be executed and delivered in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A
complete set of counterparts shall be lodged with each of Recoton and the
Administrative Agent.

           SECTION 10. GOVERNING LAW

           THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the date first written above.

BORROWERS: RECOTON CORPORATION


By: /s/ Arnold Kezsbom
Name: Arnold Kezsbom
Title:   Senior Vice President - Finance


INTERACT ACCESSORIES, INC.
RECOTON AUDIO CORPORATION
AAMP OF FLORIDA, INC.
RECOTON HOME AUDIO, INC.
RECOTON ACCESSORIES, INC.
RECOTON MOBILE ELECTRONICS, INC.


By: /s/ Arnold Kezsbom
Name: Arnold Kezsbom
Title:   Vice President



GUARANTORS: CHRISTIE DESIGN CORPORATION
RECOTON INTERNATIONAL HOLDINGS, INC.
RECOTON JAPAN, INC.
RECONE, INC.
RECOTON CANADA LTD.
INTERACT CANADA, LTD.
INTERACT INTERNATIONAL, INC.
INTERACT HOLDINGS, INC.
INTERACT TECHNOLOGIES, INC.


By: /s/ Arnold Kezsbom
Name: Arnold Kezsbom
Title:   Vice President



LENDERS: JPMORGAN CHASE BANK,
as Administrative Agent and a Lender


By: Roger Odell
Name: Roger Odell
Title: Managing Director

HARRIS TRUST AND SAVINGS BANK,
as a Lender


By: /s/ Betzaida Erdelyi
Name: Betzaida Erdelyi
Title: Vice President


HSBC BANK U.S.A. (formerly known as
MARINE MIDLAND BANK), as a Lender


By: /s/ Fernando A. Torres
Name: Fernando A. Torres
Title: Vice President


HARWOOD STREET PARTNERS I, L.P.,
as a Lender


By: /s/ Gary F. Thomason
Name: Gary F. Thomason
Title: Authorized Signatory


THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, as a Lender


By: /s/ Michael E. Fitzgerald
Name: Michael E. Fitzgerald
Title: Vice President


JOHN HANCOCK LIFE INSURANCE
COMPANY, as a Lender


By: /s/ Marlene J. DeLeon
Name: Marlene J. DeLeon
Title: Managing Director


JOHN HANCOCK VARIABLE LIFE
INSURANCE COMPANY, as a Lender


By: /s/ Marlene J. DeLeon
Name: Marlene J. DeLeon
Title: Authorized Signatory


MELLON BANK, N.A., AS TRUSTEE FOR THE
LONG-TERM INVESTMENT TRUST, solely in
its capacity as Trustee and not in its individual
capacity (as directed by John Hancock Life
Insurance Company), as a Lender


By: /s/Bernadette Rist
Name: Bernadette Rist
Title: Authorized Signatory


MELLON BANK, N.A. AS TRUSTEE FOR BELL
ATLANTIC MASTER TRUST, solely in its
capacity as Trustee and not in its individual capacity
as directed by John Hancock Life Insurance
Company), as a Lender


By: /s/Bernadette Rist
Name: Bernadette Rist
Title: Authorized Signatory


THE NORTHERN TRUST COMPANY, AS
TRUSTEE OF THE LUCENT TECHNOLOGIES
INC. MASTER PENSION TRUST, as a Lender
BY: John Hancock Life Insurance Company, as
Investment Manager


By: /s/ Marlene J. DeLeon
Name: Marlene J. DeLeon
Title: Authorized Signatory


INVESTORS PARTNER LIFE INSURANCE
COMPANY, as a Lender


By: /s/ Marlene J. DeLeon
Name: Marlene J. DeLeon
Title: Authorized Signatory


SUNTRUST BANK, as a Lender


By: /s/Byron P. Kurtgis
Name: Byron P. Kurtgis
Title: Director